 Case: 1:18-cv-00687-SJD-KLL Doc #: 20 Filed: 08/22/19 Page: 1 of 1 PAGEID #: 225




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT CINCINNATI




MARK JEFFERIES,

       Plaintiff,

-vs-                                                          Case No. 1:18-CV-687

HALLRICH INCORPORATED, et al.,

      Defendant.
___________________________________


                                 JUDGMENT IN A CIVIL CASE

       Jury Verdict.             This action came before the Court for a trial by jury.
                                 The issues have been tried and the jury has rendered
                                 its verdict.

X      Decision by Court.        This action came to trial or hearing before the Court.
                                 The issues have been tried or heard and a decision
                                 has been rendered.


       IT IS ORDERED AND ADJUDGED

       Defendant’s motion to dismiss plaintiff’s class and collective action for lack
       of subject matter jurisdiction and to compel mediation and arbitration (doc.
       11) is GRANTED. The arbitration agreement is to be enforced without
       regard to the provisions requiring initiation of mediation within six (6)
       months of accrual of an FLSA claim and arbitration within 14 days
       thereafter. This case is hereby DISMISSED without prejudice from the
       docket of this Court.


Date: August 22, 2019                          RICHARD W. NAGEL, CLERK
                                               By:s/E.Hiltz
                                               E. Hiltz, Deputy Clerk
